RECORD IMPOUNDED

                     NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
      parties in the case and its use in other cases is limited. R.1:36-3.


                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-2519-15T2
C.R.,

           Plaintiff-Respondent,

     v.

G.G.,

          Defendant-Appellant.
__________________________________________________

           Submitted May 16, 2017 – Decided June 2, 2017

           Before Judges Fisher and Vernoia.

           On appeal from the Superior Court of New
           Jersey, Chancery Division, Family Part,
           Passaic County, Docket No. FV-16-0501-16.

           Paul E. Fernandez, attorney            for   appellant
           (G.G., on the pro se brief).

           Respondent has not filed a brief.

PER CURIAM

     Plaintiff     C.R.   commenced     this    action,    pursuant     to      the

Prevention of Domestic Violence Act (the Act), N.J.S.A. 2C:25-17

to -35, alleging his former girlfriend – defendant G.G. – sent him

numerous text messages and made numerous telephone calls to him

of a harassing nature. Following a trial on October 6, 2015, at

which both self-represented parties testified, the judge found
plaintiff and his version of the events to be credible and entered

a final restraining order. With counsel, defendant unsuccessfully

moved for reconsideration.

     Defendant appeals, arguing:

          I. THE COURT OMITTED MAKING A FINDING AS TO
          WHETHER A FINAL RESTRAINING ORDER WAS REQUIRED
          FOR THE PLAINTIFF'S PROTECTION OR TO PREVENT
          FUTURE ABUSE; AND THERE WAS INSUFFICIENT
          EVIDENCE TO SUPPORT SUCH A FINDING.

          II.   BY   CUTTING   OFF   THE   UNREPRESENTED
          DEFENDANT'S TESTIMONY; FAILING TO EXAMINE HER
          DOCUMENTARY PROOFS; AND FAILING TO CONDUCT
          CROSS-EXAMINATION OF THE PLAINTIFF (WHEN IT
          DID   CONDUCT    CROSS-EXAMINATION    OF   THE
          DEFENDANT), THE COURT VIOLATED THE DEFENDANT'S
          DUE PROCESS RIGHTS TO PRESENT EVIDENCE AND
          CROSS-EXAMINE THE WITNESS AGAINST HER.

We find insufficient merit in these arguments to warrant further

discussion in a written opinion. R. 2:11-3(e)(1)(E). We add only

a few brief comments.

     We start by recognizing that defendant does not challenge the

judge's finding that she was in a relationship with plaintiff that

would bring the dispute within the Act, see N.J.S.A. 2C:25-19(d),

or the judge's finding that a predicate act, as defined in N.J.S.A.

2C:25-19(a), occurred. She argues only that: (1) the judge did not

determine, as required by Silver v. Silver, 387 N.J. Super. 112,

126-27 (App. Div. 2006), that a final restraining order was

necessary to protect plaintiff from future domestic violence; and


                                2                           A-2519-15T2
(2) her right to cross-examine, or to testify on her own behalf,

was inhibited by the judge's conducting of the trial, see J.D. v.

M.D.F., 207 N.J. 458, 481 (2011); Peterson v. Peterson, 374 N.J.

Super. 116, 124-25 (App. Div. 2005).

     As for the first issue, the judge did not, at the conclusion

of the trial, express whether there was a need for a final

restraining order to prevent future harassment, as required by

Silver. Although it seems to us that finding was implicit in the

judge's   decision,   as   we   have       observed,   defendant   moved   for

reconsideration. In ruling on that motion, the judge assumed, as

defendant argued, that she had overlooked that aspect, and she

then added the necessary finding. The judge stated that defendant's

conduct had affected plaintiff's children, as well as the mother

of those children. And the judge relied on: plaintiff's testimony

"that this was not an isolated incident"; that defendant had not

shown "remorse"; and that "further harassment" "seemed extremely

likely." These findings comport with the requirements of Silver

and are entitled to our deference. See Cesare v. Cesare, 154 N.J.
394, 412 (1998).

     We also reject defendant's argument that she was deprived of

the right of cross-examination. The record reveals that the judge

offered defendant that opportunity. And the record demonstrates

that, when offered, defendant chose not to ask questions but opted,

                                       3                              A-2519-15T2
instead, to begin her testimony. The judge attempted to guide or

assist defendant but eventually recognized defendant only wanted

to tell her side of the story. The judge handled the situation

properly. Domestic violence trials are often, as we have said,

"brief, loosely-conducted affairs." N.B. v. S.K., 435 N.J. Super.
298, 308 n.12 (App. Div. 2014). The judge offered defendant the

opportunity to cross-examine, conducted her own examination of

both witnesses, and showed great patience with defendant and her

frequent interruptions of the proceedings. Defendant received all

the process due under the circumstances.

     Affirmed.




                                4                         A-2519-15T2